Citation Nr: 1648012	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.
 

FINDINGS OF FACT

1.  In September 2016, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease.

2.  In September 2016, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  In September 2016, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a).

In September 2016, the Veteran submitted a request to withdraw the appeal as to each of the above-captioned claims.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204 (a), (b)(3).  The request was in writing and was submitted by the Veteran.  38 C.F.R. § 20.204 (a). Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claims of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease, a rating in excess of 10 percent for right lower extremity radiculopathy, and TDIU.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and, thus, they are dismissed.


ORDER

The claim of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease is dismissed.

The claim of entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is dismissed.

The claim of entitlement to TDIU is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


